DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 8/6/2020 with foreign priority dated to 8/20/2019 based on Japanese application (JP 2019-150555), wherein claims 1-6 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a container file generation unit which generates…an identification information determination unit which determines…an identification information comparison unit which compares…and a redundancy removal unit which removes…” in claims 1-4  and “starting sequence acquisition unit…a starting sequence determination unit…” in claim 5.
furthermore, the generic placeholder has no commonly understood meaning and is not generally viewed by one skilled in the art to connote a particular structure, and is thus not modified by sufficient structure for performing the claimed function.  See, Media Right Technologies, Inc. v. Capital One Financial Corp., Slip Op. at 8, No. 2014-1218 (Fed. Cir. Sept. 4, 2015).
A review of the specification shows that the units can be implemented as a result of a CPU operating and could include hardware (paragraphs 22-27, 38, 39).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter.

As for claim 6, it recites a recording medium and the Specification recites the recording medium generally including “recording medium encoded with a program” (Specification paragraph 1) with no further limitations.  In that event, the claim is directed to a form of energy which at present the office feels does not fall into a category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (EP 3693848 A1) in view of Scrivano (US PGPUB 2019/0251190 A1).

As for claim 1, Jaeger teaches an information processing device for generating an application [legacy application] using a plurality of containers [containers] in which a software module  is virtualized (paragraph 12 and 14, “…microservices …to provide functionality of an application…translating…monolithic applications into sets of minimally interdependent microservices…” teaches application can be implemented as set of microservices, “…the system …includes a container builder operable to form a container image for each microservice or a set of microservices …” teaches the implementation of application using microservices includes deploying implemented microservices as containers.  See also Abstract, “the present disclosure provides a method of creating and operating a scalable container-based system”, the information processing device comprising:
a container file generation unit which generates a container file from the software module (paragraph 16, “….creating and operating a scalable container-based system…parsing a monolithic legacy application executable….and partition its program files to create a plurality of transaction definition vectors…create a plurality of microservice definition vectors…creating a microservice image containing the corresponding compiled source code to form a plurality of microservice images…forming a container image for each microservice…using the corresponding microservice image…creating at least one different container…”).

While Jaeger teaches reduction and removal of container files/images [microservice images] created for applications implemented using plurality of containers of microservices (paragraph 116, item 25, “…removing programs not used in a transaction from its corresponding transaction definition vector to create a plurality of microservice definition vectors…”).  Jaeger does not explicitly teach determining identification information that is new that’s assigned to a container image comparing new identification information with existing identification information of another container image, and remove redundancy of the existing identification information and the new identification information. 
However, Scrivano teaches a known method of application deployment as containers, including identification information determination unit which determines identification information that is new, assigned to a container image and container to be generated from the container file [files], as new identification information [checksum/file name/storage location/date modified/etc.] (paragraphs 37 and 39, “first container image layer comprising one or more files is received…”  and “a checksum of the first …file is determined.  The checksum can be determined using any suitable algorithms, such as the MD5 hashing algorithm…”.  Additional identification information are disclosed at paragraph 32, “…may change the default setting to require a file name match, a storage location match….”) ;
an identification information comparison unit which compares the new identification information with existing identification information that is identification information of another container image and container which have been generated (paragraph 40-41, “a match is performed to match the checksum of the first …file to a file path which includes the checksum, the file path associated with a second file…” and “the second file is therefore a file that exists before the extracted file, …the second file maybe located in a second container image repository…”); and
a redundancy removal unit which removes redundancy of the existing identification information and the new identification information based on comparison results (paragraph 44 in view of claims 7, 14, and 20, “the data of the matching extracted file maybe deleted…”  Examiner note removes redundancy of the existing identification information and the new identification information is understood as removing the duplicate file.  See, Specification, paragraph 26, “…redundancy removal unit 16 removes redundancy of existing identification information and new identification information…for example, eliminates a container and container image identified by existing identification information…”.). This known technique is applicable to the system of Jaeger as they both share characteristics and capabilities, namely, they are directed to deployment of containerized applications.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Scrivano would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Scrivano to the teachings of Jaeger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such container management into similar systems.  Further, applying determining identification information for a generated container file to existing identification of another container image/file and remove redundant items based on the redundancy of information before deploying container to Jaeger with a generated container file to implement an application and deploy the container accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient data storage and reduce storage requirements leading to significant reduction of resource requirements to deploy containers. (Scrivano, paragraph 19).


As for claim 6, it is the product claim of claim 1.  Thus, it is rejected under the same rationales.

As for claim 2, Scrivano also teaches wherein the existing identification information includes an image name of a container image [checksum] constituting a generated container; and a container name of the generated container [Fig. 3 – layer identifier] (paragraph 32, “…checksum…file name…storage location…”  in view of paragraph 54, teaching the files are renamed as checksums.  As this is matching between the first file and the second file, both the existing identification information and new identification information would contain the same type of information.  it is noted the layer identifier is part of the file path that can be used to compare, and layer identifier refers to the container and not just individual image files of the container.), and wherein the new identification information includes an image name of a container image constituting a new container; and a container name of the new container (paragraph 32, “…checksum…file name…storage location…”  in view of paragraph 54, teaching the files are renamed as checksums.  As this is matching between the first file and the second file, both the existing identification information and new identification information would contain the same type of information).

As for claim 3, Scrivano teaches the redundancy removal unit deletes a container and a container image identified by the existing identification information, including an image name which is identical to the image name of a container image included in the new identification information (paragraph 44 and 58).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. and Scrivano, further in view of Isaacson (US PGPUB 2007/0214350).

As for claim 4, while Scrivano teaches a redundancy removal unit detecting conflicting container names and image names for a container identified by the existing identification information including a name which is identical to the name included in the new identification information (paragraph 32).  Jaeger and Scrivano do not explicitly teach renames a name for the filed identified.
However, Isaacson teaches a known method of redundancy removal for data files including the redundancy removal unit renames a name for the file identified by the existing identification information (paragraph 50). This known technique is applicable to the system of Jaeger and Scrivano as they both share characteristics and capabilities, namely, they are directed to management of virtualized instances conflicts.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Isaacson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Isaacson to the teachings of Jaeger and Scrivano would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtualized instance management into similar systems.  Further, applying renaming a virtualized instance in response to detecting conflicting names to Jaeger and Scrivano with redundancy/conflict detection mechanisms based on name of container/image name in existing identification information and new identification information accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved conflict resolution to referencing virtualized entities uniquely. (Isaacson, paragraph 50).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. and Scrivano, further in view of Zhang et al. (US PGPUB 2018/0262431).

As for claim 5, Jaeger and Scrivano do not explicitly teach acquiring a starting sequence or determining a starting sequence before execution of the application.
However, Zhang teaches a known method of service function chain as container deployment method including a starting sequence acquisition unit which acquires a starting sequence of a new container generated [sequence/order] and a generated container as starting sequence information (Abstract, paragraph 6, 83.); and
a starting sequence determination unit which determines a starting sequence of containers, before execution of the application [service function chain] based on starting sequence information that was acquired (Abstract, paragraph 6, 83.  The service functions are implemented in containers.  See, e.g., paragraph 5, 121).  This known technique is applicable to the system of Jaeger and Scrivano as they both share characteristics and capabilities, namely, they are directed to deployment of containerized applications.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Zhang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zhang to the teachings of Jaeger and Scrivano would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such container management into similar systems.  Further, applying determining a starting order and start the containers in the order to Jaeger and Scrivano with a plurality of services implemented in containers to form an application accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved speed to deploy service functions. (Zhang, paragraph 59).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199